Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ritu Singh on 03/16/21.

The application has been amended as follows: 
2. (Currently Amended ) The fluid delivery device according claim 1, wherein the delivery device adjusts or controls delivery of the therapeutic fluid through the delivery tube based, at least in part, on a determined flow rate such that the therapeutic fluid is delivered at a pre-determined delivery rate.  
4. (Currently Amended) The fluid delivery device according claim 1, further comprising a motor, wherein the processor controls the motor to keep delivery of the therapeutic fluid through the delivery tube at a pre-determined delivery rate based, at least in part, on a determined flow rate.
24. (Currently Amended) The fluid delivery device according to claim 1, wherein the delivery device, in response to a determination that there is no fluid flow, is configured to identify one or more of several possible problems causing a condition of no fluid flow, the several possible problems comprise a missing pulse of motor operation, the reservoir of the therapeutic fluid being empty, presence of air bubbles in the delivery tube, occlusion occurring in the delivery tube and combinations thereof.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a portable therapeutic fluid delivery device/method including: a first part (reusable part) comprising: a flow detector comprising two electronic components electrically coupled to the processor; and a second part (disposable part) including a delivery tube communicating between the reservoir and the exit port; wherein the first part and the second part are designed such that upon pairing of the first part with the second part, the two electronic components of the flow detector are thermally coupled to the delivery tube, and upon activation of the first of the two electronic component to heat the delivery tube, the processor is configured to determine flow condition of the therapeutic fluid inside the delivery tube based on sensed temperature provided to the processor by a second one of the two electronic components. 
The closet prior art of record is Gordon (US 2008/0257412), Harpster (US 4,256,968) however these references do not disclose the device as claimed or described above.
Gordon discloses a first/reusable part comprising: a driving mechanism (inside a pump 202), a processor, a second/disposable part comprising: a reservoir 200, an exit port, a delivery tube 808 communicating between the reservoir and the exit port; the at least one heating element 804 and the at least two temperature sensors 806 touch the delivery tube, and wherein the processor is configured to determine flow condition of the therapeutic fluid inside the delivery tube based on signal provided by that at least two temperature sensors, para [0065].  Gordon does not discloses that the flow detector (including at least one heating element) is a part (or located within) the first/reusable part.  Gordon shows that the flow detector including heating element 804, temperature sensor 806 are located at the delivery tube; wherein the delivery tube is a part of the second/disposable part but not belong to the first part, as required in the claimed invention. 
Harpster discloses a delivery tube including a flow sensor; wherein the flow sensor including a heater 3, a temperature sensor 4 & 5.  Based on equation 4 (in col. 5, line 15), the flow rate is measured based on the different temperature.  In other words, the processor is configured to determine flow condition (flow rate) of the therapeutic fluid inside the delivery tube based on sensed temperature provided to the processor by a second one of the two electronic components.   Harpster fails to disclose that the portable therapeutic fluid delivery device comprising: a first/reusable part including: a driving mechanism; a second/disposable part includes reservoir; wherein the first part and second part are designed such that pairing of the first part and the second part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783